I would like to
convey our warm congratulations to Mr. Harri Holkeri
on his election to the presidency of this fifty-fifth
session of the General Assembly. I wish also to extend
our greetings to Tuvalu as a new Member of the United
Nations.
This year's session of the General Assembly is of
special significance, as it is taking place right after the
Millennium Summit. The Summit marked an important
milestone for the United Nations in the discharge of the
lofty responsibilities of the Organization and its
Member States towards the future of humankind. The
Millennium Declaration adopted by the Summit points
out humanity's most pressing issues and the
Organization's primary priorities and directions at the
beginning of this new era. Thus the Millennium
Declaration can be considered a new charter and
platform of action of the United Nations.
The question now confronting the international
community is how to translate the Millennium
Declaration into reality. This session of the General
Assembly must mark the beginning of a new awareness
and determination, to be demonstrated by concrete
results. Only by so doing can we further consolidate
the confidence of the world's people in the work of the
United Nations, the largest Organization on our planet.
The realization of the Millennium Declaration
will be a long process, but not a simple one. It will
require the strong determination and efforts of each
country, the international community and the United
Nations, especially since globalization is having
negative effects, leading to the uneven distribution of
opportunities and benefits at the expense of developing
countries.
Poverty eradication and development must be
accorded primary priority and supported so that we can
achieve the targets set by the Millennium Summit,
including the target to halve, by the year 2015, the
current proportion of the world's poor people,
endeavouring to make the right to development a
reality for everyone. Among human rights, the right to
development is of paramount importance. With poverty
and without development, there can be no peace and
stability, let alone human rights. On the other hand, the
consolidation of international peace and security will
help to create a stable, enabling environment for
development and poverty eradication, in each country
and each region, as well as throughout the world.
To achieve development and poverty eradication,
the first decisive requirement is for countries to

enhance their efforts and adopt suitable policies and
programmes aimed at making the fullest use of their
resources and potential, while at the same time fully
mobilizing and effectively utilizing resources from
outside. The United Nations, for its part, should
strengthen its capacity and direct the necessary
resources necessary to support the poverty-eradication
efforts of the Member States.
Another extremely important point is that the
developed and industrialized countries, as well as
economic centres, must further enhance their assistance
to developing countries in their endeavour to achieve
development and poverty eradication. That should
include debt-relief and write-off measures and an
increase in official development assistance to 0.7 per
cent of gross domestic product, to which they have
committed themselves.
The objectives set out in the Millennium
Declaration have long been considered by Viet Nam as
its primary policy priorities. For example, through our
own determined efforts and with the assistance of the
United Nations and other countries, we have reduced
the poverty rate, according to Viet Nam's criteria, to 11
per cent in 2000 from 30 per cent in 1992. We hope
that this support and assistance will be further
enhanced to facilitate Viet Nam's consolidation of the
achievements recorded.
In the final analysis, all of these issues are aimed
at serving the human being. Human resources and
cultural development are two closely related aspects
within the overall programme of development and
poverty eradication. They are therefore both the goal
and the driving force of development. This is the lesson
that we can draw from the experience of many decades.
It needs to be given appropriate and close attention in
the policies of all countries.
Those objectives have been reflected also in
Vision 2020 of the Association of South-East Asian
Nations (ASEAN) and in the Hanoi Programme of
Action. They include the expansion of cooperation in
South-East Asia and in East Asia and the building of
development triangles and quadrangles crossing poor
regions. Concrete examples include the promising
initiatives of the East-West corridor for development
and the proclamation of the first decade of the twenty-
first century as the Decade of Greater Mekong
Subregion Development Cooperation, a proclamation
which is supported by the Economic and Social
Commission for Asia and the Pacific (ESCAP). Those
programmes are fully compatible with the directives
contained in the Millennium Declaration, and they
should therefore be properly supported by the United
Nations and by the international community. Viet Nam
and ASEAN will also contribute to further advances
along this path.
In many regions of the world, protracted conflicts
continue, causing instability and hindering the efforts
of those regions and the countries in them to eradicate
poverty eradication and attain development. Viet Nam
and ASEAN support the resolution of disputes by
peaceful means, without interference or imposition, so
as to improve and consolidate regional peace, and not
to further complicate the situation and adversely affect
the confidence of the peoples of the countries
concerned in the endeavours of the international
community. Our common responsibility is therefore to
guarantee that there will no repetition of interference of
the kind that occurred recently in violation of the
United Nations Charter and to put an end to the
embargoes that have imposed untold sufferings on the
peoples of Cuba and Iraq.
Greater efforts should be made to further enhance
disarmament, especially disarmament relating to
nuclear weapons and other weapons of mass
destruction, and to curb the growing danger of a new
arms race, including attempts to deploy new missile
systems.
In South-East Asia and in East Asia, the ASEAN
countries have been leading the effort to build a region
of amity, cooperation and prosperity, free from nuclear
weapons; to resolve outstanding issues in the region; to
implement the Treaty of Amity and Cooperation in
South-East Asia and the Treaty on the South-East Asia
Nuclear-Weapon-Free Zone; and to promote the
ASEAN Regional Forum for dialogue and cooperation
with other countries and organizations. In this field,
confidence-building measures should be enhanced on
the basis of strict respect for the principles of non-
interference in the internal affairs of other States, and
of the preservation of the national and cultural identity
of each country and of each region as a whole. Viet
Nam and ASEAN, bilaterally or through the Regional
Forum, will further promote efforts to develop a
regional code of conduct on the South China Sea
between ASEAN and China. We fully support the 1992
ASEAN Declaration on principles for resolving
24

disputes in the South China Sea, and we welcome
recent positive developments on the Korean peninsula.
In order to implement the new major directives of
the Millennium Summit and to follow up the
momentum created by it, the General Assembly should,
at this session, further enhance the process of
reforming, revitalizing and democratizing the United
Nations. Viet Nam supports the restoration and
strengthening of the central position of the General
Assembly, an organ that represents all Member States
on the basis of sovereign equality. The reform of the
United Nations  and most important, the reform of
the structure, composition and decision-making process
of the Security Council ó is the responsibility of all
Member States.
Reform of the Security Council should be based
on the principles of the United Nations Charter. It
should ensure increased representativeness, democracy
and equitable geographical distribution, through which
developing countries will be represented appropriately
and will participate fully in the Council's decisions on
important matters of world peace and security. Viet
Nam supports expansion in both categories of Council
membership, permanent and non-permanent. Regarding
the increase in the permanent membership, the general
package to be agreed upon should ensure that
developing countries from the three continents of Asia,
Africa and Latin America are represented; and it may
also take into account the inclusion of some developing
countries that can play a significant role and of certain
developed countries that have made major financial
and material contributions to the United Nations. Such
countries would include India, Japan and Germany.
Now more than ever before, the United Nations
must ensure that it can demonstrate the ability to
reform itself and move forward with tangible steps. We
need to act, and to ensure that the reform reflects the
abundant vitality of the United Nations.
As it participates in this session, Viet Nam shares
the common resolve to implement the historic
Millennium Declaration to build a just and better world
and a worthier and more effective United Nations.
Fully aware of its responsibility as a Member State
towards the United Nations and towards the
international community, Viet Nam has for many years
been making an effort to attain the common goals of
mankind and of the United Nations, and it will
continue to do so in the future. A very recent vivid
example was the proposal put forward by the President
of the Socialist Republic of Viet Nam at the
Millennium Summit, recommending that the first
decade of the twenty-first century be proclaimed a
decade of the greatest efforts towards development and
poverty eradication.
In its capacity as a Member of the United Nations
and as Chairman of ASEAN, Viet Nam will do its
utmost to contribute actively to the development of the
United Nations in general and of ASEAN in particular,
and to promote cooperation between Viet Nam and the
United Nations as well as between ASEAN and the
United Nations. We wish at the same time to develop
close and effective cooperation with other Member
States and with organizations of the United Nations.